Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 5-10, in the reply filed on December 8, 2021 is acknowledged.

Drawings
The drawings were received on August 11, 2020.  These drawings are acceptable.

Specification
The disclosure is objected to because of the following informalities:  
	page 1, line 18, the word “priority” should be amended to the word -- benefit --.
 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
I.	Claims 6-7 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  

35 U.S.C. 112, the applicant), regards as the invention.
Claim 6
	line 1, “the C2-5 carboxylic acid” lacks antecedent basis.
Antecedent basis must be laid for each recited element in a claim, typically, by introducing each element with the indefinite article (“a” or “an”). See Slimfold Mfg. Co. v. Kincaid Properties, Inc., 626 F. Supp 493, 495 (N.D. Ga. 1985), aff'd, 810 F.2d 1113 (Fed. Cir. 1987) (citing P. Rosenberg, 2 Patent Law Fundamentals § 14.06 (2d. Ed. 1984)). Subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

Claim 7
	line 2, “the gas effluent” lacks antecedent basis.
Antecedent basis must be laid for each recited element in a claim, typically, by introducing each element with the indefinite article (“a” or “an”). See Slimfold Mfg. Co. v. Kincaid Properties, Inc., 626 F. Supp 493, 495 (N.D. Ga. 1985), aff'd, 810 F.2d 1113 (Fed. Cir. 1987) (citing P. Rosenberg, 2 Patent Law Fundamentals § 14.06 (2d. Ed. 1984)). Subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 


Claim 9
	line 1, “the C2-8 carboxylic acid” lacks antecedent basis.
Antecedent basis must be laid for each recited element in a claim, typically, by introducing each element with the indefinite article (“a” or “an”). See Slimfold Mfg. Co. v. Kincaid Properties, Inc., 626 F. Supp 493, 495 (N.D. Ga. 1985), aff'd, 810 F.2d 1113 (Fed. Cir. 1987) (citing P. Rosenberg, 2 Patent Law Fundamentals § 14.06 (2d. Ed. 1984)). Subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

Claim 10
	line 2, “the gas effluent” lacks antecedent basis.
Antecedent basis must be laid for each recited element in a claim, typically, by introducing each element with the indefinite article (“a” or “an”). See Slimfold Mfg. Co. v. Kincaid Properties, Inc., 626 F. Supp 493, 495 (N.D. Ga. 1985), aff'd, 810 F.2d 1113 (Fed. Cir. 1987) (citing P. Rosenberg, 2 Patent Law Fundamentals § 14.06 (2d. Ed. 1984)). Subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

II.	Claims 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second 

paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: 
Claim 5
	lines 1-8, recite:
	“A process for storing energy by converting electric power into hydrocarbon chemicals and hydrogen, comprising: 
a. providing an open cavity Kolbe reactor; 
b. introducing a formulation of a 2-5 carbon chain primary carboxylic acid, or mixture thereof, at a total acid concentration of from about 3N to about 6N, and an alkali salt of the carboxylic acid;
c. providing electrical power to the Kolbe reactor; and 
d. recovering a product stream generated of a C2-8 alkane, CO2 and H2”.

Claim 8
	lines 1-8, recite:
A process for harvesting electrical power from a renewable energy source by conversion of electric power into hydrocarbon chemicals and hydrogen, comprising: 
a. providing an open cavity Kolbe reactor; 
b. introducing a formulation of a 2-5 carbon chain primary carboxylic acid, or mixture thereof, at a total acid concentration of from about 3N to about 6N, and a potassium salt of the carboxylic acid; 
c. providing electrical power to the Kolbe reactor; and 
d. recovering a product stream generated of a C2-8 alkane, CO2 and H2”.

	It is unclear from the claim language what the relationship is between the “introducing” and “recovering” steps and the “providing” step. For example, is the formulation of a 2-5 carbon chain primary carboxylic acid, or mixture thereof, at a total acid concentration of from about 3N to about 6N, and a potassium salt of the carboxylic acid introduced into the open 

cavity Kolbe reactor?

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is 
not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

I.	Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lippman et al. (US Patent No. 5,423,454).
	Regarding claim 5, Lippman teaches a process for storing energy by converting electric power into hydrocarbon chemicals and hydrogen, comprising:
a. providing an open cavity Kolbe reactor (= an electrochemical gas generating cell) [col. 7, lines 64-65; and Fig. 1]; 
b. introducing a formulation of a 2-5 carbon chain primary carboxylic acid, or mixture thereof, at a total acid concentration of from about 3N to about 6N, and an alkali salt of the carboxylic acid (= typically, from 4N to 6N aqueous acetic acid is used in conjunction with from 

2 to 6 percent alkali metal acetate) [col. 7, lines 1-3]; 
c. providing electrical power to the Kolbe reactor (= an external power source such as a rechargeable battery or AC line power may also be used) [col. 9, lines 7-8]; and 
d. recovering (= filling containers) [col. 9, lines 42-44] a product stream generated of a C2-8 alkane, CO2 and H2 (= the principal propellant gas generated by the Kolbe reaction is carbon dioxide, which is non-toxic, non-flammable, does not support combustion, does not form explosive mixtures with air or any other gas, and is a natural component of the atmosphere.  Secondary gases such as ethane and hydrogen are also generated by the Kolbe invention) [col. 6, lines 48-54].
Regarding claim 6, Lippman teaches wherein the C2-5 carboxylic acid is acetic acid (= acetic acid) [col. 7, line 1] and the C2-8 alkane is ethane (= secondary gases such as ethane and hydrogen are also generated by the Kolbe invention) [col. 6, lines 52-54].

If not anticipated, then the invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Non-preferred and alternative embodiments constitute prior art (MPEP § 2123).

II.	Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lippman et al. (US Patent No. 5,423,454).

	Regarding claim 8, Lippman teaches a process for harvesting electrical power from a renewable energy source by conversion of electric power into hydrocarbon chemicals and hydrogen, comprising: 
a. providing an open cavity Kolbe reactor (= an electrochemical gas generating cell) [col. 7, lines 64-65; and Fig. 1]; 
b. introducing a formulation of a 2-5 carbon chain primary carboxylic acid, or mixture thereof, at a total acid concentration of from about 3N to about 6N, and an alkali salt of the carboxylic acid (= typically, from 4N to 6N aqueous acetic acid is used in conjunction with from 2 to 6 percent alkali metal acetate) [col. 7, lines 1-3]; 
c. providing electrical power to the Kolbe reactor (= an external power source such as a rechargeable battery or AC line power may also be used) [col. 9, lines 7-8]; and 
d. recovering (= filling containers) [col. 9, lines 42-44] a product stream generated of a C2-8 alkane, CO2 and H2 (= the principal propellant gas generated by the Kolbe reaction is carbon dioxide, which is non-toxic, non-flammable, does not support combustion, does not form explosive mixtures with air or any other gas, and is a natural component of the atmosphere.  Secondary gases such as ethane and hydrogen are also generated by the Kolbe invention) [col. 6, lines 48-54].
The process of Lippman differs from the instant invention because Lippman does not disclose wherein the alkali salt of the carboxylic acid is a potassium salt of the carboxylic acid.
Lippman teaches from 4N to 6N aqueous acetic acid is used in conjunction with from 2 to 6 percent alkali metal acetate (col. 7, lines 1-3).

	The invention as a whole would have been anticipated or obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because Lippman teaches an alkali metal acetate where potassium is an alkali metal. 
 Regarding claim 9, Lippman teaches wherein the C2-8 carboxylic acid is acetic acid (= acetic acid) [col. 7, line 1] and the C2-8 alkane is ethane (= secondary gases such as ethane and hydrogen are also generated by the Kolbe invention) [col. 52-54].

If not anticipated, then the invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Non-preferred and alternative embodiments constitute prior art (MPEP § 2123).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

I.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lippman et al. (US Patent No. 5,423,454) as applied to claims 5 and 6 above, and further in view of Ohart et al. 

(US Patent Application No. 2016/0138861 A1).
Regarding claim 7, the process of Lippman differs from the instant invention because Lippman does not disclose recovering the C2-8 alkane by a liquefaction process comprising compressing or cooling the gas effluent.
	Ohart teaches producing liquefied natural gas from a natural gas source (page 1,
[0007]).
The storage tank may be fluidly coupled with the liquefaction module and configured to receive and store the liquefied natural gas from the liquefaction module (page 1, [0008]).

The natural gas from the natural gas source 102 may include one or more hydrocarbons. For example, the natural gas may include methane, ethane, propane, butanes, pentanes, or the like, or any combination thereof (page 3, [0021]).

A pressure of the natural gas flowing through the product stream is increased by compressing the natural gas from the natural gas source in a precompression module before feeding the natural gas from the natural gas source to the liquefaction module (page 13, claim 9).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process described by Lippman by recovering the C2-8 alkane by a liquefaction process comprising compressing or cooling the gas effluent because compressing hydrocarbon gas in a precompression module before feeding the hydrocarbon gas to a liquefaction module stores the hydrocarbon gas as a liquid.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).


II.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lippman et al. (US Patent No. 5,423,454) as applied to claims 8 and 9 above, and further in view of Ohart et al. (US Patent Application No. 2016/0138861 A1).
Regarding claim 10, the process of Lippman differs from the instant invention because Lippman does not disclose recovering the C2-8 alkane by a liquefaction comprising compressing the gas effluent.
Ohart teaches producing liquefied natural gas from a natural gas source (page 1, [0007]).
The storage tank may be fluidly coupled with the liquefaction module and configured to receive and store the liquefied natural gas from the liquefaction module (page 1, [0008]).

The natural gas from the natural gas source 102 may include one or more hydrocarbons. For example, the natural gas may include methane, ethane, propane, butanes, pentanes, or the like, or any combination thereof (page 3, [0021]).

A pressure of the natural gas flowing through the product stream is increased by compressing the natural gas from the natural gas source in a precompression module before feeding the natural gas from the natural gas source to the liquefaction module (page 13, claim 9).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process described by Lippman by recovering the C2-8 alkane by a liquefaction comprising compressing the gas effluent because compressing hydrocarbon gas in a precompression module before feeding the hydrocarbon gas to a liquefaction module stores the hydrocarbon gas as a liquid.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the 

variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).

III.	Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caro et al. (US Patent Application Publication No. 2008/0078671 A1) in view of Shukla et al. (“Anode Phenomena in the Electrolysis of Potassium Acetate. Part III. Formation of Methane,” Transactions of the Faraday Society (1932), Vol. 28, pp. 457-462) and Ohart et al. (US Patent Application No. 2016/0138861 A1).
	Regarding claim 5, Caro teaches a process for storing energy by converting electric power into hydrocarbon chemicals and hydrogen, comprising:
a. providing an open cavity Kolbe reactor (= an electrolysis cell 1) [page 2, [0022]]; 
b. introducing a formulation of a 2-5 carbon chain primary carboxylic acid, or mixture thereof, at a total acid concentration, and an alkali salt of the carboxylic acid (= the substance reacted at the anode may be at least one of acetic acid, an alkali metal salt, an alkaline earth metal salt and an ammonium salt of acetic acid and advantageously may be potassium acetate) [page 1, [0010]];
c. providing electrical power to the Kolbe reactor (= the electrodes 4, 5 are connected to a control unit 6, which may be connected as a potentiostat, but is preferably used as a current source) [page 2, [0022]]; and 
d. a product stream generated of a C2-8 alkane (= 2 H3C → H3C-CH3 ↑), CO2 (= 2 H3C-COO· → H3C + 2 CO2 ↑) [page 2, [0022]].  
The process of Caro differs from the instant invention because Caro does not disclose 

the following:
	a.	Wherein the total acid concentration is of from about 3N to about 6N.
	Shukla teaches that with increasing C.D. and consequent increase in the concentration of acetate radicals at the anode surface, the tendency for the reaction 2CH3COO = C2H6 + 2CO2 to occur increases, and therefore the ratio of methane to ethane decreases (page 462, lines 20-23).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process described by Caro with wherein the total acid concentration is of from about 3N to about 6N because with increasing C.D. and consequent increase in the concentration of acetate radicals at the anode surface, the tendency for the reaction 2CH3COO = C2H6 + 2CO2 to occur increases, and therefore the ratio of methane to ethane decreases.
	b.	Recovering the product stream.
Ohart teaches producing liquefied natural gas from a natural gas source (page 1, [0007]).
The storage tank may be fluidly coupled with the liquefaction module and configured to receive and store the liquefied natural gas from the liquefaction module (page 1, [0008]).

The natural gas from the natural gas source 102 may include one or more hydrocarbons. For example, the natural gas may include methane, ethane, propane, butanes, pentanes, or the like, or any combination thereof (page 3, [0021]).

A pressure of the natural gas flowing through the product stream is increased by compressing the natural gas from the natural gas source in a precompression module before feeding the natural gas from the natural gas source to the liquefaction module (page 13, claim 9).


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process described by Caro by recovering the product stream because compressing hydrocarbon gas in a precompression module before feeding the hydrocarbon gas to a liquefaction module stores the hydrocarbon gas as a liquid.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
c.	Wherein the product stream is generated of H2.
	The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because the Caro combination teaches a process in a similar manner as presently claimed. Similar processes can reasonably be expected to yield products which inherently have the same properties. In re Spada 911 F.2d 705, 15 USPQ 2d 1655 (CAFC 1990); In re DeBlauwe 736 F.2d 699, 222 USPQ 191 (CAFC 1984); In re Wiegand 182 F.2d 633, 86 USPQ 155 (CCPA 1950).
	A process yielding an unobvious product may nonetheless be obvious where Applicant claims a process in terms of function, property or characteristic and the process of the prior art is the same or similar as that of the claim but the function is not explicitly disclosed by the reference (MPEP  § 2116.01).
	Regarding claim 6, Caro teaches wherein the C2-5 carboxylic acid is acetic acid (= the 
substance reacted at the anode may be at least one of acetic acid) [page 1, [0010]] and the C2-8 

alkane is ethane (= it was found that ethane can be produced at the anode of a gas generator) [page 1, [0016]].
Regarding claim 7, the process of Caro differs from the instant invention because Caro does not disclose recovering the C2-8 alkane by a liquefaction process comprising compressing or cooling the gas effluent.
Ohart teaches producing liquefied natural gas from a natural gas source (page 1, [0007]).
The storage tank may be fluidly coupled with the liquefaction module and configured to receive and store the liquefied natural gas from the liquefaction module (page 1, [0008]).

The natural gas from the natural gas source 102 may include one or more hydrocarbons. For example, the natural gas may include methane, ethane, propane, butanes, pentanes, or the like, or any combination thereof (page 3, [0021]).

A pressure of the natural gas flowing through the product stream is increased by compressing the natural gas from the natural gas source in a precompression module before feeding the natural gas from the natural gas source to the liquefaction module (page 13, claim 9).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process described by Lippman by recovering the C2-8 alkane by a liquefaction comprising compressing the gas effluent because compressing hydrocarbon gas in a precompression module before feeding the hydrocarbon gas to a liquefaction module stores the hydrocarbon gas as a liquid.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).

IV.	Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caro et al. (US Patent Application Publication No. 2008/0078671 A1) in view of Shukla et al. (“Anode Phenomena in the Electrolysis of Potassium Acetate. Part III. Formation of Methane,” Transactions of the Faraday Society (1932), Vol. 28, pp. 457-462) and Ohart et al. (US Patent Application No. 2016/0138861 A1).
	Regarding claim 8, Caro teaches a process for harvesting electrical power from a renewable energy source by conversion of electric power into hydrocarbon chemicals and hydrogen, comprising: 
a. providing an open cavity Kolbe reactor (= an electrolysis cell) [page 2, [0022]]; 
b. introducing a formulation of a 2-5 carbon chain primary carboxylic acid, or mixture thereof, at a total acid concentration, and a potassium salt of the carboxylic acid (= the substance reacted at the anode may be at least one of acetic acid, an alkali metal salt, an alkaline earth metal salt and an ammonium salt of acetic acid and advantageously may be potassium acetate) [page 1, [0010]]; 
c. providing electrical power to the Kolbe reactor (= the electrodes 4, 5 are connected to a control unit 6, which may be connected as a potentiostat, but is preferably used as a current source) [page 2, [0022]]; and 
d. a product stream generated of a C2-8 alkane (= 2 H3C → H3C-CH3 ↑), CO2 (= 2 H3C-COO· → H3C + 2 CO2 ↑) [page 2, [0022]].  
The process of Caro differs from the instant invention because Caro does not disclose 
the following:

	a.	Wherein the total acid concentration is of from about 3N to about 6N.
	Shukla teaches that with increasing C.D. and consequent increase in the concentration of acetate radicals at the anode surface, the tendency for the reaction 2CH3COO = C2H6 + 2CO2 to occur increases, and therefore the ratio of methane to ethane decreases (page 462, lines 20-23).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process described by Caro with wherein the total acid concentration is of from about 3N to about 6N because with increasing C.D. and consequent increase in the concentration of acetate radicals at the anode surface, the tendency for the reaction 2CH3COO = C2H6 + 2CO2 to occur increases, and therefore the ratio of methane to ethane decreases.
	b.	Recovering the product stream.
Ohart teaches producing liquefied natural gas from a natural gas source (page 1, [0007]).
The storage tank may be fluidly coupled with the liquefaction module and configured to receive and store the liquefied natural gas from the liquefaction module (page 1, [0008]).

The natural gas from the natural gas source 102 may include one or more hydrocarbons. For example, the natural gas may include methane, ethane, propane, butanes, pentanes, or the like, or any combination thereof (page 3, [0021]).

A pressure of the natural gas flowing through the product stream is increased by compressing the natural gas from the natural gas source in a precompression module before feeding the natural gas from the natural gas source to the liquefaction module (page 13, claim 9).

It would have been obvious to one having ordinary skill in the art before the effective 

filing date of the claimed invention to have modified the process described by Caro by recovering the product stream because compressing hydrocarbon gas in a precompression module before feeding the hydrocarbon gas to a liquefaction module stores the hydrocarbon gas as a liquid.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
c.	Wherein the product stream is generated of H2.
	The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because the Caro combination teaches a process in a similar manner as presently claimed. Similar processes can reasonably be expected to yield products which inherently have the same properties. In re Spada 911 F.2d 705, 15 USPQ 2d 1655 (CAFC 1990); In re DeBlauwe 736 F.2d 699, 222 USPQ 191 (CAFC 1984); In re Wiegand 182 F.2d 633, 86 USPQ 155 (CCPA 1950).
	A process yielding an unobvious product may nonetheless be obvious where Applicant claims a process in terms of function, property or characteristic and the process of the prior art is the same or similar as that of the claim but the function is not explicitly disclosed by the reference (MPEP  § 2116.01).
	Regarding claim 9, Caro teaches wherein the C2-8 carboxylic acid is acetic acid (= the substance reacted at the anode may be at least one of acetic acid) [page 1, [0010]] and the C2-8 alkane is ethane (= it was found that ethane can be produced at the anode of a gas generator) 

[page 1, [0016]].
Regarding claim 10, the process of Caro differs from the instant invention because Caro does not disclose recovering the C2-8 alkane by a liquefaction process comprising compressing or cooling the gas effluent.
Ohart teaches producing liquefied natural gas from a natural gas source (page 1, [0007]).
The storage tank may be fluidly coupled with the liquefaction module and configured to receive and store the liquefied natural gas from the liquefaction module (page 1, [0008]).

The natural gas from the natural gas source 102 may include one or more hydrocarbons. For example, the natural gas may include methane, ethane, propane, butanes, pentanes, or the like, or any combination thereof (page 3, [0021]).

A pressure of the natural gas flowing through the product stream is increased by compressing the natural gas from the natural gas source in a precompression module before feeding the natural gas from the natural gas source to the liquefaction module (page 13, claim 9).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process described by Lippman by recovering the C2-8 alkane by a liquefaction comprising compressing the gas effluent because compressing hydrocarbon gas in a precompression module before feeding the hydrocarbon gas to a liquefaction module stores the hydrocarbon gas as a liquid.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).


Citations
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Kuhry et al. (US Patent Application Publication No. 2011/0111475 A1) is cited to teach that at acidic or neutral pH, Kolbe dimerization to alkanes is favored, while at alkaline pH ranges, Hofer-Moest oxidative deprotonation to alkenes is favored. However, the volatile fatty acids and MCFA need to be in the salt form to be useful for electrolysis (page 8, [0057]). The electrolysis converts the volatile fatty acids to mixtures of alkanes, alkenes, H2 and CO2 in water, under very mild reaction conditions (page 8, [0056]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be 

obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        December 22, 2021